Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Kenneth Brinson petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his post-judgment motions. He seeks an order from this court directing the district court to act. We conclude that there has been no undue delay in the district court. Therefore, although we grant leave to proceed in forma pauperis, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not act expeditiously on the pending post-judgment motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.